ATTORNEY GENERAL HENRY HAS REFERRED TO ME YOUR OPINION REQUEST CONCERNING WHETHER DAMAGES FOR CONTINUING NUISANCE AND TRESPASS CLAIMS MAY BE RECOVERED AGAINST THE OKLAHOMA MUNICIPAL POWER AUTHORITY IN A DISTRICT COURT ACTION WITHOUT REQUIRING THE PLAINTIFF TO COMPLY WITH THE PROVISIONS OF THE GOVERNMENTAL TORT CLAIMS ACT.
WE HAVE LEARNED THAT THESE SAME ISSUES ARE CURRENTLY BEING LITIGATED IN AT LEAST TWO PROCEEDINGS IN OSAGE COUNTY, OKLAHOMA: PRESLEY V OMPA AND WEHRLE V. OMPA. BASED ON A LONG-STANDING POLICY OF THIS OFFICE, WE DO NOT BELIEVE IT APPROPRIATE TO RESPOND TO FORMAL OPINION REQUESTS ON MATTERS THAT ARE INVOLVED IN PENDING LITIGATION. THE COURTS THAT ARE CURRENTLY CONSIDERING THESE ISSUES WILL HAVE AN OPPORTUNITY TO EXAMINE ALL THE RELEVANT EVIDENCE, AND MAKE A DETERMINATION OF THE ANSWER TO THE QUESTIONS YOU RAISED. 51 O.S. 151
(ROBERT A. BUTKIN)